On June 22, 1994, this court suspended respondent, Linda Sue Martin, for one year, with six months to be stayed and respondent to be placed on probation for three years. On December 22, 1994, respondent applied for stay of the final six months of the suspension and requested to be placed on probation. On January 13, 1995, this court stayed the final six months of her suspension and placed her on three years of probation. On January 4, 1999, respondent filed an application for termination of probation. The court finds that respondent has substantially compiled with Gov.Bar R..V(9)(D) and with its January 13, 1995 order.
THEREFORE, IT IS ORDERED by the court that the probation of Linda Sue Martin, Attorney Registration No. 0025597, last known business address in Youngstown, Ohio, be, and hereby is, terminated.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
For earlier cases, see Disciplinary Counsel v. Martin (1994), 69 Ohio St.3d 468, 633 N.E.2d 1112, and Disciplinary Counsel v. Martin (1995), 71 Ohio St.3d 1215, 644 N.E.2d 1024.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.